I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 09/30/2009 09/30/2009 09/30/2009 09/30/2009 09/30/2009 Account Number: Depository Name & Location City National Bank City National Bank City National Bank City National Bank City National Bank 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 845 S. Flower Street, LLC 845 S. Flower Street, LLC 845 S. Flower Street, LLC 845 S. Flower Street, LLC 845 S. Flower Street, LLC 1.Total Prior Receipts 0 0 0 0 0 2.LESS: Total Prior Disbursements 0 0 0 0 0 3.Beginning Balance 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 TOTAL RECEIPTS 0 5.BALANCE 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 0 Disbursements 0 0 TOTAL Disbursements 0 0 7.Ending Balance 1 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 09/30/2009 09/30/2009 09/30/2009 Account Number: Depository Name & Location EastWest Bank EastWest Bank EastWest Bank 1881 W. Main St., 2nd Flr Alhambra, CA 91801 1881 W. Main St., 2nd Flr Alhambra, CA 91801 1881 W. Main St., 2nd Flr Alhambra, CA 91801 845 S. Flower Street, LLC 845 S. Flower Street, LLC Meruelo Chinatown, LLC Total 1.Total Prior Receipts 0 0 0 0 2.LESS: Total Prior Disbursements 0 0 0 0 3.Beginning Balance 4.Receipts During Current Period A/R - Post Filing 0 0 A/R - Pre Filing 0 0 0 0 General Sales 0 0 Intercompany Receipts 0 TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 Disbursements 0 0 TOTAL Disbursements 0 0 7.Ending Balance 2 I. TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR THE CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 9/30/2009 845 S. Flower Street, LLC fine Fine Line Systems Addt'l Svc Beyond Agrmt Tract: 53965-01 9/30/2009 845 S. Flower Street, LLC JE 21562 City National Bank Sept09 Bank Charges 9/30/2009 845 S. Flower Street, LLC rjai Rolf Jensen & Associates, Inc. Construction/Design Svc 06/09 for 717 9th St. 9/30/2009 845 S. Flower Street, LLC awri Angelus Waterproofing & Restoration, Inc Construction/Design Svc 06/09 for 717 9th St. 9/30/2009 845 S. Flower Street, LLC JE 21558 Incoming wire from CNB 112950087 Sept09 Bank Incoming Wire to fund Construction Pymnts 9/30/2009 845 S. Flower Street, LLC JE 21561 City National Bank Sept09 Bank Charges 9/30/2009 845 S. Flower Street, LLC v0000110 ACCO Engineered Systems Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000692 American Landscape Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000289 Architectural Glass & Aluminum Co, Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000350 Bapko Metal, Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000630 Certified Swimming Pools Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC dkmech D/K Mechanical Contractors, Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000633 Harris and Ruth Painting Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000035 Helix Electric, Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000677 Hi Teck Construction Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000662 Integrity Sheet Metal Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC kcs Kajima Construction Services, Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000439 Martin Brothers Marcowall, Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000593 Midwest Roofing Co. Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000678 Mirrors Showers & Ward Obes Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000241 Mitsubishi Electric & Electronics Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC crs Mr. Crane Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000617 Pacific Pride Corporation Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000109 Safe-T-Walk, Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000429 Sapa Profiles, Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC scs SCS Flooring Systems Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000691 Seeley Brothers Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000656 Valley Waterproofing, Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000049 Warner Constructors, Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000248 XL Fire Protection Co. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC tmi Traffic Management, Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000689 Glendon Company Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000321 Masonry Technology, Inc. Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC v0000663 Hospitality Procurement Management Construction/Design Svc 06/09 for 705 9th St. 9/30/2009 845 S. Flower Street, LLC JE 21559 City National Bank Sept09 Bank Charges 9/30/2009 845 S. Flower Street, LLC JE 21562 City National Bank Sept09 Bank Charges 3 I. BANK RECONCILIATION 845 S. Flower Street, LLC Debtor-In-Possession Statement Date: 09/30/2009 Statement Bal: ADJUSTED BANK BALANCE 845 S. Flower Street, LLC Debtor-In-Possession Statement Date: 09/30/2009 Statement Bal: -16.00 ADJUSTED BANK BALANCE -16.00 845 S. Flower Street, LLC Debtor-In-Possession Statement Date: 09/30/2009 Statement Bal: ADJUSTED BANK BALANCE 845 S. Flower Street, LLC Debtor-In-Possession Statement Date: 09/30/2009 Statement Bal: ADJUSTED BANK BALANCE 845 S. Flower Street, LLC Debtor-In-Possession Statement Date: 09/30/2009 Statement Bal: ADJUSTED BANK BALANCE 845 S. Flower Street, LLC Debtor-In-Possession Statement Date: 09/30/2009 Statement Bal: 09/29/2009 09/30/2009 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE 845 S. Flower Street, LLC Debtor-In-Possession Statement Date: 09/30/2009 Statement Bal: ADJUSTED BANK BALANCE Meruelo Chinatown, LLC Debtor-In-Possession Statement Date: 09/30/2009 Statement Bal: 09/29/2009 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE Statement Bal Total: 4 II. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS AND OTHER PARTIES TO EXECUTORY CONTRACTS Entity Case No. Creditor, Lessor, Etc. Frequency of Payments (Mo/Qtr) Amount of Payment** Post-Petition payments not made (Number) Total Due** Secured Creditors: Meruelo Maddux - 845 S. Flower Street , LLC Canyon Capital Realty Advisors Monthly 1 Lessor: Executory Contracts / Employment Agreements*: *Currently, no Executory Contracts have been assumed or rejected. **The "amount of payment" may vary due to factors such as the number of days in a month and variable rates; therefore, the "total due" is generally the amount previously accrued plus current month. ***We made adjustments to the accrued interest rate to exclude the default rate. TOTAL DUE: III. TAX LIABILITIES FOR THE REPORTING PERIOD:SEPTEMBER 3-30, 2009 Gross Sales Subject to Sales Tax: Total Wages Paid: Total Post-Petition Amounts Owing Amount Delinquent Date Delinquent Amount Due Federal Withholding N/A State Withholding N/A FICA- Employer's Share N/A FICA- Employee's Share N/A Federal Unemployment N/A Sales and Use N/A Real Property N/A Real Property N/A Other: TOTAL: 5 I. D. SUMMARY SCHEDULE OF CASH ENDING BALANCES FOR THE PERIOD: 9/30/2009 845 S. Flower Street, LLC Debtor-In-Possession 845 S. Flower Street, LLC Debtor-In-Possession 845 S. Flower Street, LLC Debtor-In-Possession 845 S. Flower Street, LLC Debtor-In-Possession 845 S. Flower Street, LLC Debtor-In-Possession 845 S. Flower Street, LLC Debtor-In-Possession 845 S. Flower Street, LLC Debtor-In-Possession Meruelo Chinatown, LLC Debtor-In-Possession TOTAL Note:We do not have petty cash accounts. 6 IV. AGING OF ACCOUNTS PAYABLE AND RECEIVABLE *Accounts Payable Accounts Receivable Post-Petition Pre-Petition Post-Petition 30 days or less 31 - 60 days 61 - 90 days 91 - 120 days Over 120 days TOTAL: V. INSURANCE COVERAGE Waived by Ms. Maria Marquez.See Insurance Schedule previously provided. Name of Carrier Amount of Coverage Policy Expiration Date Premium Paid Through (Date) General Liability Worker's Compensation Casualty Vehicle Others: VI. UNITED STATES TRUSTEE QUARTERLY FEES (TOTAL PAYMENTS) Quarterly Period Ending (Date) Case # Entity Total Disbursements Quarterly Fees Date Paid Amount Paid Quarterly Fees Still Owing None * Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court.Post-Petition Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report 7 VII. SCHEDULE OF COMPENSATION PAID TO INSIDERS Name of Insider Date of Order Authorizing Compensation *Authorized Gross Compensation Gross Compensation Paid During the Month None VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS Name of Insider Date of Order Authorizing Compensation Description Amount Paid During the Month None * Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month) 8 845 S. Flower and Chinatown Income Statement of Debtors-in-Possession From September 4, 2009 through September 30, 2009 Meruelo Maddux - 845 S. Flower Street, LLC 21621 Meruelo Chinatown, LLC 21622 REVENUE Rental Income 0 Management Fees 0 0 Other Income 0 TOTAL REVENUE 0 OPERATING EXPENSES Direct Corporate Property Management 0 0 Payroll - Insiders 0 0 Property Administration 0 Cleaning 0 0 General Building 0 0 Insurance 0 Repairs and Maintenance 0 0 Real Property Taxes 0 Security 0 0 Utilities 0 Depreciation and Amortization 0 0 Stock Compensation 0 0 General and Administrative 0 0 Misc Operating Expense 0 0 TOTAL OPERATING EXPENSES Net Income/(Loss) from Operations NON-OPERATING INCOME Interest Income 0 Gain on Sale of Asset 0 0 Other 0 TOTAL NON-OPERATING INCOME 0 NON-OPERATING EXPENSES Interest Expense 0 0 Legal and Professional 0 0 Impairment Loss on Real Estate 0 0 Provision (Benefit) for Income Taxes 0 0 Minority Interests 0 0 TOTAL NON-OPERATING EXPENSES 0 0 NET INCOME/(LOSS) 9 845 S. Flower and Chinatown Balance Sheet of Debtors-in-Possession From September 4, 2009 through September 30, 2009 Meruelo Maddux - 845 S. Flower Street, LLC 21621 Meruelo Chinatown, LLC 21622 ASSETS Current Assets Unrestricted Cash Restricted Cash 0 Accounts Receivable 0 Notes Receivable 0 0 Prepaid Expenses 0 0 Total Current Assets Investment in Real Estate Accumulated Depreciation 0 0 Net Investment in Real Estate Other Assets (Net of Amoritization) Due to Affiliates, Net Due from Insiders 0 0 Other Assets 0 0 Total Other Assets TOTAL ASSETS LIABILITIES Post-Petition Liabilities Accounts Payable Taxes Payable Notes Payable 0 0 Professional Fees 0 0 Secured Debt 0 0 Other 0 0 Total Post-Petition Liabilities Pre-Petition Liabilities Secured Liabilities 0 Priority Liabilities 0 0 Unsecured Liabilities 0 Other * 0 Total Pre-Petition Liabilities 0 TOTAL LIABILITIES MINORITY INTEREST 0 0 STOCKHOLDERS' EQUITY Pre-Petition Stockholders' Equity Post-Petition Profit/(Loss) Direct Charges to Equity 0 0 TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY * Pre-petition payables to creditors that appears to have mechanic lien rights. 10 845 S. Flower and Chinatown September'sReport XI. QUESTIONNAIRE No Yes 1. Has the debtor-in-possession made any payments on its pre-petition unsecured debt, except as have been authorized by the court?If "Yes", explain below: X No Yes 2. Has the debtor-in-possession during this reporting period provided compensation or remuneration to any officers, directors, principals, or other insiders without appropriate authorization?If "Yes", explain below: X 3. State what progress was made during the reporting period toward filing a plan of reorganization: lower Street, Case No. 1:09-bk-21621-KT: During the reporting period, the Debtor filed a motion to use cash collateral so that it could complete construction of its 35 story luxury condominium tower and have that building entitled as a condominium. The Debtor also filed a motion for authorization pay certain pre-petition claims of holders of mechanics liens with respect to the Debtor's construction project so that these creditors with lien rights could be paid and would complete work on the condominium tower. The Court granted these motions. As a result, the Debtor was able to keep the construction process moving forward after the filing and complete construction of the building subject to the completion of punch list items. The Debtor also obtained authorization to use cash collateral to retain an appraiser to appraise the property. The Debtor has selected an appraiser and will shortly file an application to employ the appraiser. The Debtor is developing its business plan for the project so that Chinatown, Case No. 1:09-bk-21622-KT: The real property owned by this debtor is vacant land and the only lien on the property is that of Canpartners Realty Holding Company IV LLC, the secured lender of debtor Meruelo Maddux-845 S. Flower Street, LLC. The loan documents require that Canpartners release its lien upon completion of 845 S. Flower Street's luxury condominium tower, which has now been completed. 845 S. Flower is in the process of preparing documentation to that effect along with a demand that Canpartners release its lien on this Debtor's property. Canpartners is expected to dispute the release of the lien based on litigation filed by Canpartners to that effect. However, the Debtor expects the business plan and plan of reorganization of 845 S. Flower to provide for payment of the Canpartners loan and allow for the release of the lien on this Debtor's property. During the reporting period, 845 S. Flower has been working on its business plan to provide for repayment of the Canpartners loan thro 4. Describe potential future developments which may have a significant impact on the case: lower Street, Case No. 1:09-bk-21621-KT: The Debtor presently expects to file a motion seeking authorization to retain a broker and sell condominium units in the building to third party purchasers. The court's determination of this motion will have an impact on the Debtor's decision making process for creating value for creditors and the estate in this asset. Chinatown, Case No. 1:09-bk-21622-KT: Canpartners has filed a declaratory relief adversary proceeding seeking a declaration as to whether it is required to release its lien on the Debtor's property upon substantial completion of Debtor 845 S. Flower's project. The outcome of this litigation may have an impact on the Debtor's decision making process for its plan of reorganization. 5. Attach copies of all Orders granting relief from the automatic stay that were entered during the reporting period. None No Yes 6. Did you receive any exempt income this month, which is not set forth in the operating report?If "Yes", please set forth the amounts and sources of the income below. X I, Richard Meruelo, Chief Executive Officer, declare under penalty of perjury that I have fully read and understood the foregoing debtor-in-possession operating report and that the information contained herein is true and complete to the best of my knowledge. Date: November 10, 2009 By: /s/Richard Meruelo Richard Meruelo Principal for Debtor-in-Possession
